FILED
                                                                           MAY 4, 2021
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 37528-5-III
                    Petitioner,                )
                                               )
       v.                                      )
                                               )
MELINDA ANN ELWELL,                            )         PUBLISHED OPINION
                                               )
                     Respondent.               )

       STAAB, J. — This is a statutory construction case. Melinda Elwell was convicted

of allowing an unauthorized person to drive her vehicle under RCW 46.16A.520. The

statute provides that “It is unlawful for any person in whose name a vehicle is registered

knowingly to permit another person to drive the vehicle when the other person is not

authorized to do so under the laws of this state.” At trial, the district court judge held that

the State need only prove that Ms. Elwell knowingly permitted another to drive but did

not need to prove that she knew the person was unauthorized to drive. On direct appeal,

the superior court reversed, holding that the adverb “knowingly” applies to the entire

phrase and requires the State to prove that Ms. Elwell knew the person driving her

vehicle was not authorized to drive. The State was granted discretionary review and

asked this court to reverse the superior court. As a matter of first impression, we agree
No. 37528-5-III
State v. Elwell


with the superior court and read the statute to require a mens rea component to each

element of the crime.

                                          FACTS
       On October 17, 2018, a Washington State Patrol trooper stopped a vehicle for

excessively tinted windows. The driver produced a Washington State Identification

Card, and the trooper confirmed through the Department of Licensing (DOL) that her

driving privilege was suspended. The passenger, Melinda A. Elwell, explained that she

was the vehicle’s registered owner, and her friend was driving her to an emergency

operation on the west side of the state. When asked by the trooper why she had let

someone with a suspended license drive her car Ms. Elwell did not respond.

       A check with DOL confirmed that Ms. Elwell had a valid license and that the

vehicle was registered to her. Ms. Elwell was cited for “Allowing an Unauthorized

Person to Drive” under RCW 46.16A.520. The driver was cited for driving while license

suspended in the third degree. Ms. Elwell drove the vehicle from the scene.

       Ms. Elwell took her case to trial and submitted a to-convict jury instruction that

mirrored the language of the statute. The State proposed a to-convict jury instruction that

limited the mens rea to the first element of the crime, i.e., “knowingly permitted another

person to drive a vehicle,” but did not require the State to prove Ms. Elwell knew the

driver was not authorized to drive. The district court accepted the State’s jury instruction.

Following the rejection of her own jury instruction, Ms. Elwell waived the jury trial and


                                             2
No. 37528-5-III
State v. Elwell


proceeded with a stipulated bench trial. The judge found her guilty, and Ms. Elwell filed

her appeal to superior court.

       The superior court reversed the conviction, holding that RCW 46.16A.520 was

ambiguous. Applying the rule of lenity, the superior court held that “knowingly” applies

to the statute’s entire phrase.

                                          ANALYSIS

       We review issues of statutory interpretation de novo. State v. Pratt, 196 Wn.2d

849, 852, 479 P.3d 680 (2021). “Our primary duty in statutory interpretation is to

ascertain and carry out the legislature’s intent.” Id. at 853. In determining legislative

intent, the first step is to determine if the statute is ambiguous. A statute is ambiguous if

there is more than one reasonable interpretation. State v. Evans, 177 Wn.2d 186, 192-93,

298 P.3d 724 (2013). Only if it is ambiguous will we consider legislative history and

policies to interpret a statute. Id. at 193.

       In sum, our interpretation of a penal statute will be either the only
       reasonable interpretation of the plain language or, if there is no single
       reasonable interpretation of the plain language, then whichever
       interpretation is clearly established by statutory construction or, if there is
       no such clearly established interpretation, then whichever reasonable and
       justifiable interpretation is most favorable to the defendant.

Id. at 193-94.

       In this case, the criminal statute reads: “It is unlawful for any person in whose

name a vehicle is registered knowingly to permit another person to drive the vehicle



                                               3
No. 37528-5-III
State v. Elwell


when the other person is not authorized to do so under the laws of this state.” RCW

46.16A.520. The issue is whether the adverb “knowingly” modifies all of the elements in

the statute including the clause “when the other person is not authorized to do so.”

       In determining whether this statute is ambiguous, we consider context. Pratt, 196

Wn.2d at 853. A contextual analysis includes reading the statute as a whole, applying

grammatical conventions, and giving meaning to each word. “Legislative definitions

included in the statute are controlling, but in the absence of a statutory definition this

court will give the term its plain and ordinary meaning ascertained from a standard

dictionary.” State v. Watson, 146 Wn.2d 947, 954, 51 P.3d 66 (2002).

       Looking first to the statute’s language, we consider the meaning of the words

used. The adverb “knowingly” is specifically defined by statute and includes awareness

of facts described by a statute defining an offense. RCW 9A.08.010(1)(b). 1 The verb “to

permit” is a non-technical term not otherwise defined within the chapter, so we apply the

ordinary meaning from a standard English dictionary. State v. Barnes, 189 Wn.2d 492,

496, 403 P.3d 72 (2017). “To permit” is a transitive verb; it requires an object to express

a complete thought. The verb means “to consent to expressly or formally.” WEBSTER’S



       1
         “KNOWLEDGE. A person knows or acts knowingly or with knowledge when:
(i) He or she is aware of a fact, facts, or circumstances or result described by a statute
defining an offense; or (ii) He or she has information which would lead a reasonable
person in the same situation to believe that facts exist which facts are described by a
statute defining an offense.

                                               4
No. 37528-5-III
State v. Elwell


THIRD NEW INTERNATIONAL DICTIONARY 1683 (1993). “In ordinary English, where a

transitive verb has an object, listeners in most contexts assume that an adverb (such as

knowingly) that modifies the transitive verb tells the listener how the subject performed

the entire action, including the object as set forth in the sentence.” Flores-Figueroa v.

United States, 556 U.S. 646, 650, 129 S. Ct. 1886, 173 L. Ed. 2d 853 (2009).

       In this case, when knowingly modifies how the subject performed the entire

action, it necessarily includes the last part of the phrase “when the other person is not

authorized to do so.” Thus, a plain reading of the statute requires the State to prove a

defendant knew the driver was not authorized to drive.

       In addition to traditional definitions and grammatical rules, the phrase “knowingly

permit” has also developed a common law definition. While somewhat unartful, the term

is commonly used in statutory language. 2 Although there is no case law interpreting this

particular statute, there is significant case law interpreting this phrase or similar phrases.

These cases overwhelming hold that the phrase “knowingly permit” requires proof that




       2
          See Uniform Commercial Driver’s License Act, RCW 46.25.040(2): “No
employer may knowingly allow, permit, or authorize a driver to drive a commercial
motor vehicle during any period: (a) in which the driver has a driver’s license suspended,
revoked, or canceled by a state, has lost the privilege to drive a commercial motor vehicle
in a state, or has been disqualified from driving a commercial motor vehicle.”


                                               5
No. 37528-5-III
State v. Elwell


the subject knew of the illegal activity, not just the circumstances that could lead to

illegal activity. 3

        Viewing a statute in context also requires that we give meaning to each word and

assume that the legislature does not include superfluous language. State v. Roggenkamp,

153 Wn.2d 614, 624, 106 P.3d 196 (2005); State v. Dennis, 191 Wn.2d 169, 173, 421

P.3d 944 (2018). In this case, the superior court correctly noted that reading the statute as

the State suggests—so that “knowingly” only modifies “to permit”—would render

“knowingly” superfluous because the verb “to permit” already entails knowledge.

Washington cases considering the verb “permit” in criminal statutes have interpreted the

verb to include an element of knowledge. See, e.g., Boyce v. Adams, 87 Wn.2d 56, 57,

549 P.2d 18 (1976) (“Permit” does not require affirmative action, but refers to actual or

constructive knowledge of circumstances that would foreseeably lead to the prohibited

activity). Thus, when a person “permits” another to drive a vehicle, the person expressly

consents to allow the other person to drive the vehicle. Construing “knowingly” to

modify the entire phrase gives meaning to the adverb.


        3
          See Oscar’s, Inc. v. Wash. State Liquor Control Bd., 101 Wn. App. 498, 506-07, 3
P.3d 813, 818 (2000) (“knowingly permit” requires a showing that the person was aware
of the illegal activity); Young v. U-Haul Co. of D.C., 11 A.3d 247, 250-51 (D.C. 2011)
(ordinance prohibiting owner from authorizing or knowingly permitting vehicle from
being driven by unauthorized person requires showing that company knew license had
been suspended); People v. Shapiro, 4 N.Y.2d 597, 152 N.E.2d 65, 68, 176 N.Y.S.2d 632
(1958) (statute prohibiting owner from knowingly authorizing or permitting operation of
vehicle by unlicensed driver requires proof that owner knew driver was not licensed).

                                              6
No. 37528-5-III
State v. Elwell


       We hold that a plain reading of RCW 46.16A.520 requires the State to prove that

the defendant knew the driver was not authorized to drive. But even if we were to

conclude that the statute is ambiguous, as the State argues, then policy considerations and

case law precedent would also support a construction that requires “knowingly” to be

applied to the entire phrase.

       If a statute is susceptible to more than one reasonable interpretation, it is

considered ambiguous. Watson, 146 Wn.2d at 954-55. If, and only if, a statute is

ambiguous, will the courts consider relevant case law, legislative history, and policy

considerations to discern legislative intent. Pratt, 196 Wn.2d at 853. While there are no

cases interpreting this particular statute, there are numerous cases interpreting other

criminal statutes where “knowingly” is placed at the beginning of a phrase defining

criminal conduct. In Flores-Figueroa, the Court held that the federal identity theft

statute—which punishes “any person . . . who ‘knowingly . . . uses . . . a means of

identification of another person’”—naturally requires the Government to prove that the

defendant knew that the identity being used actually belonged to another person. 556

U.S. at 648.

       Flores-Figueroa has been followed by courts in Washington. In State v. Felipe

Zeferino-Lopez, the court addressed the mens rea required for Washington’s second

degree identity theft statute. 179 Wn. App. 592, 596, 319 P.3d 94 (2014). The statute

reads: “No person may knowingly obtain, possess, use, or transfer a means of

                                              7
No. 37528-5-III
State v. Elwell


identification or financial information of another person, living or dead, with the intent to

commit, or to aid or abet, any crime.” RCW 9.35.020(1). The court rejected the State’s

argument that “knowingly” did not apply to “of another person.” Citing Flores-

Figueroa, the court held “that the element of knowledge in second degree identity theft

does not refer only to the defendant’s knowledge that he is using or possessing a means

of identification or financial information. It also refers to his knowledge that it was ‘a

means of identification or financial information of another person, living or dead.’”

Felipe Zeferino-Lopez, 179 Wn. App. at 599. 4

       In this case, the State argues that the statute is ambiguous and legislative history

supports its restrictive reading of the statute. In 1987, the Washington State Legislature

re-codified and amended a variety of statutes relating to driving without a license. LAWS

OF 1987,   ch. 388. Before 1987, the wording of the statute that was eventually codified as

RCW 46.16A.520 read “[i]t is unlawful for any person in whose name a vehicle is

registered knowingly to allow another person to drive the vehicle knowing that the other

person is not authorized to do so under the laws of this state.” (Emphasis added) LAWS


       4
         See also State v. Killingsworth, 166 Wn. App. 283, 289, 269 P.3d 1064 (2012)
(the most natural reading of a to-convict jury instruction requiring a jury to find that the
“defendant knowingly trafficked in stolen property,” is that “knowingly” modifies both
“trafficked” and “stolen property.”); State v. J.M., 144 Wn.2d 472, 476, 28 P.3d 720
(2001) (under felony harassment statute, which requires “knowingly threatens to cause
bodily injury immediately or in the future to the person threatened or to any other
person,” “knowingly” modifies “threatened”, “and thus relates to each part of the
applicable definition of ‘threat.’”).

                                              8
No. 37528-5-III
State v. Elwell


OF 1987,   ch. 388, sec 9(5). The statute was modified to change “allow” to “permit,” and

change “knowing” to the conjunctive verb “when.” LAWS OF 1987 ch. 388 sec. 10. The

State argues that by removing the second “knowing” from the statute, the legislature

signaled its intent to alter the mens rea element.

       While the State’s position is possible, the amendment does not “clearly establish”

this legislative intent sufficient to overcome the rule of lenity. Evans, 177 Wn.2d at 194.

“If a penal statute is ambiguous and thus subject to statutory construction, it will be

‘strictly construed’ in favor of the defendant.” Id. at 193. Legislative history that

suggests an interpretation adverse to a defendant must clearly establish such an intent. Id.

“Otherwise, if the indications of legislative intent are ‘insufficient to clarify the

ambiguity,’ we will then interpret the statute in favor of the defendant.” Id. (quoting In

re Post Sentencing Review of Charles, 135 Wn.2d 239, 250 & n.4, 252–53, 955 P.2d 798

(1998)).

       Finally, in construing the necessary mens rea element for this statute, we are also

guided by constitutional concerns. When considering the mens rea element of a crime,

we should avoid a statutory reading that would criminalize a broad range of innocent

conduct. See State v. Blake, 197 Wn.2d 170, 481 P.3d 521, 531 (2021). The State’s

interpretation of the statute would criminalize a substantial amount of innocent conduct.

Not only would this include lending vehicles to friends and family members, but would

naturally encompass rental car companies and businesses that employ drivers. Anyone

                                               9
No. 37528-5-III
State v. Elwell


who lends a vehicle to someone who—it turns out—is unauthorized to drive in

Washington would be subject to criminal charges. 5

       We hold that RCW 46.16A.520 requires the State to prove the defendant knew the

driver of the defendant’s vehicle was unauthorized to drive in the State of Washington.

Thus, we affirm the superior court and remand for a new trial.



                                             _________________________________
                                                     Staab, J.
WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Siddoway, A.C.J.




       5
         At oral argument, the State suggested that persons lending a vehicle could protect
themselves by going to the Department of Licensing website and inputting the driver’s
license number and birthdate to verify the driver’s licensing status. This solution has
numerous problems. It assumes access to the internet at the time of lending; it assumes a
lender must check each time (or each day?) that they lend a vehicle; and it assumes that
the DOL website would provide the driving status of a driver with an out-of-state license.

                                            10